Case 19-02134-GLT        Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50      Desc Main
                                   Document     Page 1 of 13


                IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:

 ONEJET, INC.,                               Case No. 18-24070-GLT
                                             Chapter 7
          Debtor.
 ___________________________

 WOODY PARTNERS et al,                       Adversary No. 19-02134-GLT

               Plaintiffs,                   Related to Adversary Doc. Nos.:
     v.                                      226 and 233

 MATTHEW R. MAGUIRE, PATRICK                 Hearing Date and Time:
 MAGUIRE, BOUSTEAD SECURITIES,               November 25, 2019 at 10:30 A.M.
 LLC, MELVIN PIRCHESKY, ROBERT
 CAMPBELL, ROBERT LEWIS and
 DAVID MINNOTTE,

               Defendants.

                                     RESPONSE TO
                             MOTION TO SEAL THE TRANSCRIPT

          And now, the Plaintiffs, Woody Partners et al, by their attorneys, Robert O Lampl,

 James R. Cooney, David L. Fuchs, Ryan J. Cooney and Sy O. Lampl, file the within

 Response to Motion to Seal the Transcript:

          1.    Admitted.

          2.    Admitted.

          3.    Admitted in part. The Plaintiffs admit that Robert Lewis requested that the

 hearing be sealed from the public. However, the Plaintiffs deny that any attorney-client

 privileged communications were revealed at the hearing.

          4.    Admitted.

          5.    Admitted.
Case 19-02134-GLT      Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50         Desc Main
                                 Document     Page 2 of 13


        6.     Admitted.

        7.     Admitted in part. The Plaintiffs admit that they took the position that Robert

 Lewis was not a prospective client. However, the Plaintiffs also asserted that even if

 Lewis had been a prospective client, the Lampl firm did not receive any significantly

 harmful information from Mr. Lewis.

        8.     Admitted.

        9.     Admitted.

        10.    Admitted.

        11.    Admitted.

        12.    Admitted.

        13.    Admitted.

        14.    This paragraph sets forth conclusions of law to which no response is

 required.

        15.    This paragraph sets forth conclusions of law to which no response is

 required.

        A.     The Transcript does not contain any “confidential commercial

 information.”

        16.    Denied. The case of In re 50-Off Stores, Inc., 213 B.R. 646 (Bankr.

 W.D.Tex. 1997) has no relevance to the issues which are before this Honorable Court.

 Rather, in In re 50-Off, the Court specifically held that the information sought to be

 sealed was confidential information that was protected by the attorney-client privilege.

 By contrast, the information provided by Brandon Otis was not privileged as it did not

 consist of communications made for the purpose of obtaining legal advice. See,



                                              2
Case 19-02134-GLT       Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50           Desc Main
                                  Document     Page 3 of 13


 Pallares v. Kohn, 650 F.3d 276 (3d Cir. 2011):

                In order for the attorney-client privilege to attach to a
                communication, "it must be '(1) a communication (2)
                made between privileged persons (3) in confidence
                (4) for the purpose of obtaining or providing legal
                assistance for the client.'" In re Teleglobe Commc'ns
                Corp., 493 F.3d 345, 359 (3d Cir. 2007) (quoting
                RESTATEMENT (THIRD) OF THE LAW GOVERNING
                LAWYERS § 68 (2000)).

 (emphasis added). See also, Bare v. Cruz, 2012 U.S. Dist. LEXIS 45878 (E.D. Pa.

 2012):

                … the [attorney-client] privilege applies only to confidential
                communications made in connection with providing legal
                services." Wise Invs., Inc. v. Bracy Contracting, Inc., No.
                01-3458, 2002 U.S. Dist. LEXIS 22263, 2002 WL 31955990,
                at *1 (E.D. Pa. Oct. 23, 2002). The purpose of the consultation
                with a lawyer is a critical element in the privilege analysis. See
                Montgomery Cnty. v. MicroVote Corp., 175 F.3d 296, 302 (3d
                Cir. 1999) ("the manner in which a person is hired and the resulting
                services that are performed are of the utmost significance in
                determining the capacity in which the person was engaged.").

 Here, it was clear that Brandon Otis was not seeking legal assistance from the Lampl

 law firm. To the contrary, the Lampl firm was seeking information from Mr. Otis.

 Moreover, a prospective client seeking legal assistance does not demand a subpoena

 as a condition to providing documents.

          17.   Denied. The transcript does not contain “commercial information” as that

 term is used in 11 U.S.C. 107. See, In re Itel Corp., 17 B.R. 942 (9th Cir. 1982):

                It is obvious that withholding of commercial information
                is directed toward not affording an unfair advantage to
                competitors by providing them information as to the
                commercial operations of the debtor.

 See also, In re Selected Cases in Which Wells Fargo Bank, N.A. v. Winnecour, 2019

 Bankr. LEXIS 469 (W.D. Pa. 2019); 2 Collier on Bankruptcy Procedure, Section 107.03.


                                               3
Case 19-02134-GLT        Doc 258       Filed 11/20/19 Entered 11/20/19 12:02:50   Desc Main
                                      Document     Page 4 of 13


        18.     Admitted.

        19.     Denied. To the contrary, Brandon Otis did not provide any confidential

 attorney-client information to Robert Kunkel. Moreover, the information was not

 “commercial information” as that term is used in 11 U.S.C. 107. See, In re Selected

 Cases in Which Wells Fargo Bank, N.A. v. Winnecour, 2019 Bankr. LEXIS 469 (W.D.

 Pa. 2019). Robert Lewis seemingly takes the position that all communications between

 an attorney and a prospective client are privileged. However, as set forth above, the

 privilege only applies to information provided for the purpose of seeking legal advice.

        20.     Denied. The cited cases of In re Pasquinelli Homebuilding, LLC (Bankr.

 N.D. Ill. 2013) and In Re 4 Front Petroleum, Inc., (Bankr. N.D. Okla. 2007), have no

 relevance to the issues which are before this Honorable Court because Brandon Otis

 did not provide any confidential attorney-client information to Robert Kunkel.

 Accordingly, there is nothing in the transcript that requires it to be sealed.

        B.      There is no cause to redact the Transcript:

        21.     Denied. Fed.R.Bankr. P. 9037 only permits the redaction of the following

 information:

        A.      Social security numbers or taxpayer identification numbers.

        B.      The year of an individual’s birth.

        C.      A minor’s initials.

        D.      The last 4 digits of a financial-account number.

 The Transcript at issue does not contain any of this information. See, In re Selected

 Cases in Which Wells Fargo Bank, N.A. v. Winnecour, 2019 Bankr. LEXIS 469 (W.D.

 Pa. 2019).



                                                 4
Case 19-02134-GLT      Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50           Desc Main
                                 Document     Page 5 of 13


        22.    Denied. The case of In Re FiberMark, Inc., 330 B.R. 480 (Bankr. D. Vt.

 2005) does not support Lewis’ position. To the contrary, the FiberMark Court agreed

 that commercial information consists of “communications which would cause an unfair

 advantage to creditors.” This is clearly not a consideration in the present case.

        23.    Admitted in part. The Plaintiffs admit that the attorney-client privilege may

 apply to information received from a prospective client if all other requirements of the

 privilege are met, i.e. that the prospective client provided information for the purpose of

 obtaining legal advice. See Authorities in Paragraph 16 above. Assuming that these

 requirements are met, the lawyer is prohibited from using significantly harmful

 information received from the prospective client. See, Pa. R. Prof. Conduct 1.18;

 Sershen v. Cholis, 2009 U.S. Dist. LEXIS 96223 (M.D.Pa. 2009); Tiversa Holding Corp.

 v. LabMD, Inc., 2013 U.S. Dist. LEXIS 178675 (W.D. Pa. 2013).

        24.    Denied. Fed.R.Bankr. P. 9037 does not apply for the reasons set forth in

 Paragraph 21 above. See, In re Selected Cases in Which Wells Fargo Bank, N.A. v.

 Winnecour, 2019 Bankr. LEXIS 469 (W.D. Pa. 2019).

        25.    Denied. There is no authority which supports the “redaction” of attorney-

 client information. In any event, Brandon Otis did not provide any confidential attorney-

 client information to Robert Kunkel. Accordingly, there is nothing in the Transcript to be

 redacted.

        26.    Denied. The case of Penn Mutual Life Insurance Co. v. Berck (D. Md.

 2010) does not support Lewis’ position. To the contrary, the Penn Mutual case involved

 a clients’ disclosure of certain particulars about his business practices and his

 discussions with his lawyer during a buyout negotiation. These considerations are



                                              5
Case 19-02134-GLT      Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50         Desc Main
                                 Document     Page 6 of 13


 noticeably absent from the present case.

         27.   Admitted in part. The Plaintiffs concede that Lewis was a prospective

 client for purposes of this issue. The Plaintiffs deny that Brandon Otis was a prospective

 client. In fact, in the Motion to Disqualify, Robert Lewis contended that he was a

 prospective client, but there was no assertion that Brandon Otis was a prospective

 client. Mr. Lewis never asserted such position prior to the filing of the present Motion.

 Moreover, even if Brandon Otis had been a prospective client, he is not a party in this

 case and thus has no standing to seek either disqualification or a sealing of the

 transcript.

        28.    Denied. The transcript of the hearing speaks for itself. As is more fully set

 forth above (and in the transcript), Brandon Otis did not provide any confidential

 attorney-client information to Robert Kunkel.

        29.    Denied. Since no confidential attorney-client information was provided,

 waiver is not an issue.

        30.    Denied. The Plaintiffs deny that any attorney-client information was

 provided or that there is any need for “protection.”

        C.     There is no “scandalous” information in the Transcript.

        31.    Denied. The Plaintiffs deny that release of the transcript would be

 “scandalous” as to Lewis as that term is used in 11 U.S.C. 107. See, 2 Collier on

 Bankruptcy Procedure, Section 107.03:

               The second exception has been construed narrowly,
               in light of the general public policy that court records
               should be open for public inspection. Mere embarr-
               assment, or harm to reputation based upon non-
               scandalous, non-defamatory information disclosed
               is not sufficient cause to restrict public access.


                                               6
Case 19-02134-GLT       Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50            Desc Main
                                  Document     Page 7 of 13



 In In re Food Mgmt. Group, LLC, 359 B.R. 543 (S.D. N.Y. 2007), the Court held that:

               In this Court's view, protection against "defamatory matter"
               only applies for statements that are untrue, and that can be
               clearly shown to be untrue without the need for discovery or
               a mini-trial. Section 107(a) creates a strong presumption that
               court records are public; only clear evidence of impropriety
               can overcome the presumption and justify protection under
               § 107(b)(2).

 See also, Kulefsky v. Schick (In re Schick), 2019 Bankr. LEXIS 163 (S.D. N.Y. 2019)

 and cases cited therein; See also, Burton v. Krohn (In re Swift), 2016 Bankr. LEXIS 262

 (E.D. N.Y. 2016):

               Section 107 is not intended to save litigants from embarr-
               assment, and harm to a party's reputation is not sufficient
               to invoke § 107(b)(2). Food Mgmt. Grp., 359 B.R. at 554-55;
               In re Muma Services Inc., 279 B.R. 478, 484 (Bankr. D. Del.
               2002); Gitto Global Corp., 422 F.3d at 11. "The unintended,
               potential secondary consequences of negative publicity,"
               even where regrettable, do not warrant sealing, and conse-
               quently, "[i]n cases analyzing § 107(b)(2), courts have repeatedly
               stated that injury or potential injury to reputation is not enough to
               deny public access to court documents." In re Neal, 461 F.3d
               1048, 1054 (8th Cir. 2006).

        32.    Denied. The Plaintiffs deny that the case of In re Roman Catholic

 Archbishop of Portland in Oregon, 661 F. 3d 417 (9th Cir. 2011) supports Lewis’

 position, or that the holding in that case is accepted law in this circuit. Rather, in that

 case, the Court held that allegations “that a priest had sexually abused children are

 most assuredly scandalous.” There is clearly no similarity to the present case.

 Moreover, In re Roman Catholic represents a minority view which has not been

 accepted by all courts. See, 2 Collier on Bankruptcy Procedure, Section 107.03.

 For example, In re Kilroy, 2017 Bankr. LEXIS 3331 (C.D. Ca. 2017), the court held that

 allegations of fraud were not scandalous, stating that:


                                                7
Case 19-02134-GLT      Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50        Desc Main
                                 Document     Page 8 of 13


               The court finds that the fraud allegations against debtor
               do not rise to same level of scandal as the sex abuse alle-
               gations in In re Roman Catholic Archbishop of Portland
               in Oregon, supra.

 See also, In re Gordon Props., LLC, 536 B.R. 703 (E.D. Va. 2015).

        33.    Denied. The Plaintiffs incorporate their response to Paragraph 32 above.

        34.    Admitted in part. The Plaintiffs admit that the information could be

 “significantly harmful” to Defendants, Matthew Maguire and Patrick Maguire. However,

 the information is not “significantly harmful” to Robert Lewis.

        35.    Admitted in part. The Plaintiffs admit that Counsel for Lewis made this

 argument. However, the Plaintiffs deny that such argument has any merit.

        36.    Admitted.

        37.    Admitted in part. The Plaintiffs admit that the Amended Complaint asserts

 aiding and abetting claims against Lewis. However, it also asserts a direct claim against

 Lewis for the violation of 70 P.S. 1-501.

        38.    Denied. The Plaintiffs deny that Brandon Otis disclosed “what Lewis knew

 and when he knew it.” In any event, such information would not be “scandalous” as that

 term is used in 11 U.S.C. 107 (b) (2). See, 2 Collier on Bankruptcy Procedure, Section

 107.03.

        39.    The Plaintiffs do not understand this argument. In any event, what Robert

 Lewis did after February of 2018 has nothing to do with the conversation between

 Brandon Otis and Robert Kunkel.

        40.    Admitted in part. The Plaintiffs admit that the Amended Complaint asserts

 that Robert Lewis participated in a scheme to violate the Pennsylvania Securities Act.

        41.    Denied. The Plaintiffs deny that Brandon Otis disclosed “what Lewis knew


                                              8
Case 19-02134-GLT       Doc 258    Filed 11/20/19 Entered 11/20/19 12:02:50          Desc Main
                                  Document     Page 9 of 13


 and when he knew it.” In any event, such information would not be “scandalous” as that

 term is used in 11 U.S.C. 107 (b) (2).

          42.   Denied. The Plaintiffs deny that any part of the Amended Complaint is

 based upon information obtained solely from Brandon Otis.

          43.   Denied. The release of the transcript would not be “scandalous” as to

 Lewis.

          44.   Denied. The Plaintiffs deny that the transcript reveals any privileged

 communications.

          45.   Denied. The release of the transcript would not be “scandalous” as to

 Lewis.

          D.    There is no reason to keep Exhibit “A” under seal.

          46.   Denied. The Plaintiffs deny that Exhibit “A” should be kept under seal.

          47.   Sections A through C of the Motion provide no basis to seal Exhibit “A.”

          48.   Denied. Assuming, for the sake of argument, that any of the items in

 Exhibit “A” are “not entirely correct,” that would not constitute a basis to seal Exhibit “A.”

          49.   Denied. The Plaintiffs deny that Exhibit “A” is “defamatory” as that term is

 used in 11 U.S.C. 107 (b) (2). The Plaintiffs incorporate their response to Paragraph 31

 above.

          50.   This paragraph requires no response.

          E.    “Limited sealing” is not appropriate.

          51.   Admitted.

          52.   Denied. The Plaintiffs deny that “limited sealing” is appropriate in this

 case.



                                               9
Case 19-02134-GLT      Doc 258      Filed 11/20/19 Entered 11/20/19 12:02:50       Desc Main
                                  Document      Page 10 of 13


        53.    Denied. The Plaintiffs deny that either the transcript or Exhibit “A” contain

 any attorney-client privileged information.

        54.    Admitted.

        55.    This paragraph requires no response.

        56.    Denied. There are no privileged statements to be protected.

        Wherefore, the Plaintiffs respectfully request this Honorable Court to deny the

 Motion to Seal the Transcript.



                                                    Respectfully Submitted,

                                                    /s/ Robert O Lampl_________
                                                    ROBERT O LAMPL
                                                    PA I.D. #19809
                                                    JAMES R. COONEY
                                                    PA I.D. #32706
                                                    DAVID L. FUCHS
                                                    PA I.D. #205694
                                                    RYAN J. COONEY
                                                    PA I.D. #319213
                                                    SY O. LAMPL
                                                    PA I.D. #324741
                                                    Benedum Trees Building
                                                    223 Fourth Avenue, 4th Fl.
                                                    Pittsburgh, PA 15222
                                                    (412) 392-0330 (phone)
                                                    (412) 392-0335 (facsimile)
                                                    Email: rlampl@lampllaw.com




                                               10
Case 19-02134-GLT       Doc 258     Filed 11/20/19 Entered 11/20/19 12:02:50   Desc Main
                                  Document      Page 11 of 13


                IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 ONEJET, INC.,                              Case No. 18-24070-GLT
                                            Chapter 7
          Debtor.
 ___________________________

 WOODY PARTNERS et al,                      Adversary No. 19-02134-GLT

              Plaintiffs,                   Related to Adversary Doc. Nos.:
     v.                                     226 and 233

 MATTHEW R. MAGUIRE, PATRICK                Hearing Date and Time:
 MAGUIRE, BOUSTEAD SECURITIES,              November 25, 2019 at 10:30 A.M.
 LLC, MELVIN PIRCHESKY, ROBERT
 CAMPBELL, ROBERT LEWIS and
 DAVID MINNOTTE,

              Defendants.

                               CERTIFICATE OF SERVICE

          I, Robert O Lampl, James R. Cooney, David L. Fuchs, Ryan J. Cooney and Sy

 O. Lampl, hereby certify that on the 20th day of November, 2019, I served a true and

 correct copy of the within Response to Motion to Seal the Transcript upon Counsel

 for the Defendants, by E-mail, addressed as follows:

                                    Brian W. Bisignani
                                      John N. Joseph
                                      Yune D. Emeritz
                                     Post & Schell, P.C.
                              1869 Charter Lane, Suite 102
                                    Lancaster, PA 17601
                               BBisignani@postschell.com
                                 jjoseph@postschell.com
                                yemeritz@postschell.com

                   (Counsel for Matthew R. Maguire and Patrick Maguire)




                                             11
Case 19-02134-GLT   Doc 258     Filed 11/20/19 Entered 11/20/19 12:02:50   Desc Main
                              Document      Page 12 of 13


                                 Keith E. Whitson
                               Stephanie A. Short
                      Schnader Harrison Segal & Lewis, LLP
                          120 Fifth Avenue, Suite 2700
                              Pittsburgh, PA 15222
                            kwhitson@schnader.com
                             sshort@schnader.com

                           (Counsel for David Minnotte)

                            Christopher P. Parrington
                               Andrew R. Shedlock
                                 Daniel Carmeli
                                Kutak Rock, LLP
                               1760 Market Street
                                   Suite 1100
                             Philadelphia, PA 19103
                        Christopher.Parrington@kutakrock.com
                        Andrew.Shedlock@kutakrock.com
                         daniel.carmeli@kutakrock.com

                                    Jason L. Ott
                        Dickie, McCamey & Chilcote, P.C.
                                 Two PPG Place
                                     Suite 400
                              Pittsburgh, PA 15222
                                jott@dmclaw.com

            (Counsel for Boustead Securities, LLC and Robert Campbell)

                              Patrick K. Cavanaugh
                               Zachary N. Gordon
                          Del Sole, Cavanaugh & Stroyd
                           Three PPG Place, Suite 600
                              Pittsburgh, PA 15222
                            pcavanaugh@dsclaw.com
                              zgordon@dsclaw.com

                              (Counsel for Robert Lewis)




                                         12
Case 19-02134-GLT   Doc 258     Filed 11/20/19 Entered 11/20/19 12:02:50    Desc Main
                              Document      Page 13 of 13


                               Gerald J. Stubenhofer, Jr.
                                    Emma R. Donahey
                                     George W. Fitting
                                      McGuire Woods
                                     Tower Two-Sixty
                                    260 Forbes Avenue
                                        Suite 1800
                               Pittsburgh, PA 15222-3142
                           gstubenhofer@mcguirewoods.com
                            edonahey@mcguirewoods.com
                              gfitting@mcguirewoods.com

                            (Counsel for Melvin Pirchesky)

 Date: November 20, 2019                      /s/ Robert O Lampl_________
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JAMES R. COONEY
                                              PA I.D. #32706
                                              DAVID L. FUCHS
                                              PA I.D. #205694
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              Benedum Trees Building
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com




                                         13
